Citation Nr: 1232602	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  09-35 205	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for gout with bone inflammation, claimed for both knees and the left ankle.

2.  Entitlement to service connection for bilateral knee degenerative joint disease (DJD).


REPRESENTATION

Appellant represented by:	Carl S. Pittman, Attorney-at-law


WITNESS AT HEARING ON APPEAL

The Veteran


	(CONTINUED ON NEXT PAGE)

ATTORNEY FOR THE BOARD

Biswajit Chatterjee, Counsel


INTRODUCTION

The Veteran served on active duty from October 1975 to October 1978.

This appeal to the Board of Veterans' Appeals (Board) is from a January 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  

The Veteran testified at a hearing at the RO in November 2011, before the undersigned Veterans Law Judge (VLJ) of the Board.  A transcript of the hearing is associated with the claims file.  At the request of the Veteran's attorney, the undersigned held the record open for 60 days for the submission of additional evidence, but none was received.  

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2011); 
38 C.F.R. § 3.159(c), (d) (2011).

Outstanding VA and Private Provider Treatment Records

The RO needs to confirm if there are any outstanding private or VA treatment records.  

The claims file reflects that the Veteran has received VA medical treatment pertinent to his left ankle and knee disabilities, particularly gout and degenerative arthritis, through the VA Medical Center (VAMC) in Montgomery, Alabama, dated from September 2003 through October 2006.  At the Veteran's personal hearing, his attorney identified the existence of additional treatment records from that VA facility, dated from 2007 to 2008.  Hearing Transcript (T.) at 22-23.  Any additional records from that or any other VA facility should be obtained.  The Board emphasizes that records generated by VA facilities that may have an impact on the adjudication of a claim are considered constructively in the possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The AOJ should obtain and associate with the claims file all outstanding VA records.

Also at the Veteran's personal hearing, his attorney indicated that the Veteran had sought pertinent treatment from Dr. C. for his knee problems and from Dr. K.T. for foot/ankle surgery, the latter pertinent to his gout.  T. at 18-19.  On remand, the AOJ should request the Veteran to fill out the proper authorization form so that Dr. C.'s and Dr. K.T.'s records may be obtained.

Any additional VA or private treatment records that are potentially relevant would need to be obtained before deciding his appeal.  See 38 U.S.C.A. § 5103A(c)(2) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159(c)(1) and (2) (2011).

Social Security Administration (SSA) Disability Records

A remand is also necessary to obtain any outstanding SSA disability records.  At the Veteran's personal hearing, his attorney identified the existence of SSA disability records, possibly pertinent to his contention of progressively worsening ankle and knee pain in the years following service.  T. at 12, 16.  Indeed, this history of pain apparently contributed to his inability to continue his 25-years of employment corrections officer.  Id.  This raises the possibility of outstanding SSA disability records that may be pertinent to his claims on appeal.  When, as here, VA is put on notice of the existence of potentially relevant SSA records, VA must try and obtain these records before deciding the appeal as part of the duty to assist.  See 38 C.F.R. § 3.159(c)(2) and (3) (2011); see also Lind v. Principi, 3 Vet. App. 493, 494 (1992); Marciniak v. Brown, 10 Vet. App. 198, 204 (1997).

VA Compensation Examination and Medical Opinion

The Board finds it necessary to remand the claims for the RO to arrange another VA compensation examination to obtain a medical nexus opinion regarding the nature and etiology of his current left ankle and bilateral knee gout, and bilateral knee DJD.  VA's duty to assist the Veteran in substantiating his claim also includes providing a medical examination and/or obtaining a medical opinion when necessary.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2) (West 2002 and Supp. 2011) and 38 C.F.R. § 3.159(c)(4)(i) (2011).  

The Veteran contends he has had chronic left ankle and bilateral knee problems of swelling and pain during and since service.  Initially, the Board notes the Veteran's VA treatment records reveal recent treatment for left foot pain and bilateral knee pain, and diagnoses of gout and bilateral knee degenerative joint disease (DJD) and osteoarthritis.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  

A review of his service treatment records shows a complaint of right knee pain in December 1976, with a diagnosis of mild chondromalacia.  In November 1977, he also complained of left foot pain, although physical evaluation showed his left foot was within normal limits.  However, at his October 1978 separation examination, the Veteran complained of swollen or painful joints, cramps in his legs, "trick" or locked knee, and foot trouble.  The examiner observed he had "knee pain secondary to sports-now asymptomatic, also same with feet."  

The Veteran has complained of a continuity of left ankle and knee pain symptoms since service, and noted these have progressively worsened.  T. at 16.  
In this regard, he is competent to report symptoms of joint pain and swelling that he experiences, because this requires only personal knowledge as it comes through the senses.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 Vet. App. 303, 310 (2007); and 38 C.F.R. § 3.159(a)(2).  

Therefore, the Board finds a remand is necessary for a VA examination and opinion on whether the Veteran's current left ankle and bilateral knee gout, and bilateral knee DJD disabilities, respectively, are etiologically linked to service.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Accordingly, the case is REMANDED for the following action:

1.  Ask the Veteran whether there are any additional VA or private treatment records that need to be obtained and considered in his appeal.  

Obtain the Veteran's VA treatment records from the Montgomery, Alabama VAMC, or any other identified VA facility, for the period from October 2006 to the present.

In particular, ask the Veteran to complete and return the necessary authorization (VA Form 21-4142) for VA to obtain the medical treatment records from Dr. C. (knee treatment) and Dr. K.T. (left ankle/foot surgery), and any other outstanding private treatment records.  If he provides a completed release form authorizing VA to obtain these confidential treatment records, then attempt to obtain them with at least one follow-up request if no reply is received.  See 38 C.F.R. § 3.159(c)(1) (2011).

2.  Obtain any outstanding Social Security Administration disability records concerning this Veteran, including all medical records that formed the basis of any decision rendered by this other Federal agency.  If these requested records do not exist or are unavailable, and further attempts to obtain these records would be futile, this must be documented in the claims file and the Veteran notified in accordance with 38 C.F.R. § 3.159(c)(2) and (e)(1).

3.  After completing the requested development in paragraphs #1 and #2, schedule the Veteran for an appropriate VA examination for the purposes of determining the nature, severity and etiology of any current left ankle and bilateral knee disabilities.  The claims folder must be provided to the examiner in conjunction with the examination and the examiner must note that the complete claims folder has been reviewed.  The examiner should perform any diagnostic tests deemed necessary.  The examiner should elicit from the Veteran a complete history of his complaints of left ankle and bilateral knee disabilities, including any medical treatment, and note that, in addition to the medical evidence, the Veteran's lay history has been considered.

The examiner should respond to the following:

a) Please identify all disabilities associated with the left ankle and both knees.  Confirm if the Veteran currently has gout and/or arthritis.

b.) If gout and/or arthritis of the left ankle and both knees are found, did it at least as likely as not (a 50% or higher degree of probability) have its clinical onset during the Veteran's period of service, or is any such disability otherwise related to such period of service, including to any in-service injury or disease?  Why or why not?

The examiner must consider and discuss the Veteran's assertions of continuity of left ankle and bilateral knee pain and swelling symptoms since service.

A rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

4.  Ensure that the requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.

5.  Then readjudicate the claims in light of any additional evidence.  If these claims are not granted to the Veteran's satisfaction, send him a Supplemental SOC (SSOC) and give him an opportunity to respond to it before returning the file to the Board for further appellate consideration of these claims.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JONATHAN B. KRAMER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).



